Citation Nr: 1754107	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-29 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lumbosacral strain.

2.  Entitlement to service connection for lumbosacral strain (claimed as low back pain). 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Evidence received since the final November 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbosacral strain. 

2.  The probative evidence of record shows that the Veteran's chronic low back pain is related to his active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for lumbosacral strain.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for lumbosacral strain have been met.  38 U.S.C. § 1101, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for lumbosacral strain.  The claim was previously denied in a final November 2006 rating decision due to the lack of evidence showing a nexus between the disability and the Veteran's active service. 

In October 2017, the Veteran submitted a VA medical opinion stating that his back disability is related to his active service and a statement from his former wife regarding when his symptoms started.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis 

The Veteran contends that his lower back disability is related to his active military service, specifically an incident that occurred in October 1984 and his in-service position as a firefighter. 

As an initial matter, the Board notes that the Veteran has been diagnosed with lumbosacral strain and lumbar disc syndrome.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

The Veteran testified in August 2017 at his hearing that while working as a firefighter he would often lift heavy items, including dummies during training that weighed up to 200 pounds.  The Veteran stated that since his in-service incident in October 1984, he has had continued low back pain.  The Veteran stated that following service, he worked security and other odd strings of jobs and none of them would affect his back, outside of an occasional flare-up from sitting too long.  He elaborated that whenever he had a flare-up, he mostly treated himself with ice packs or whatever he could use.  The Veteran further stated that at his discharge evaluation, the examiner asked him if he had any back pain today, not whether he was continually or still had back pain.  The Veteran explained that was why he checked "No" on his Report of Medical History at separation. 

Following the hearing, the Veteran provided a buddy statement from his former wife dated in September 2017.  In her statement, she stated that she lived with the Veteran starting in August 1988 and was married to him from June 1990 to June 1999, with a separation starting in September 1992.  She stated that during their time together, while he was still in the United States Air Force, the Veteran experienced low back pain.  She stated that at times, the pain was light and manageable and other times it hurt to the point that he was unable to walk and would need to sit in his recliner or lay down.  She stated he often used Advil and heating pads to treat his pain. 

The Veteran also submitted a medical opinion from a VA physician dated in September 2017.  The VA physician opined that it is at least as likely as not that the Veteran's back condition is the result of injuries in service as a firefighter.  The VA physician stated that the Veteran has had continued back pain that radiates into his legs since his injury in service. 

The Board notes that the Veteran's STRs do show that he was first seen for a "back strain" that occurred in October 1984.  The back strain occurred from lifting a breathing apparatus.  His examination showed a mild spasm on the lumbar paravertebral muscle.  The Veteran was seen again for his back pain in November 1987.  The Veteran was diagnosed with "acute lumbalgia" and it occurred after moving furniture.  The examiner noted that the Veteran had a history of "lumbalgia." 

Upon review of the foregoing evidence, the Board concludes that the evidence of record shows that the Veteran's chronic low back pain is related to his active service. 

The Board finds the September 2017 opinion from the VA physician to be of significant probative value in determining that the Veteran's chronic low back pain is related to his active service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the physician showed he had knowledge of the Veteran's background and based his decision on his medical expertise and review of the Veteran's history. 

Further, the Board finds that the Veteran and his former wife's competent lay statements are consistent with the evidence of record.  Thus, the Board concludes that the preponderance of evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for lumbosacral strain.  Therefore, the appeal must be granted.

 
ORDER

New and material evidence having been received, the appeal to reopen service connection for lumbosacral strain is granted.  

Entitlement to service connection for lumbosacral strain (claimed as low back pain) is granted. 





____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


